COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


JAMES ERIC COX
                                                 MEMORANDUM OPINION *
v.   Record No. 1422-98-3                            PER CURIAM
                                                  NOVEMBER 10, 1998
GOODMAN HARDWARE GLASS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (A. Thomas Lane, Jr., on brief), for
           appellant.
           (Andrew R. Blair, on brief), for appellee.



     James Eric Cox ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that he

failed to prove that his right knee condition was a compensable

consequence of his April 22, 1995 left knee injury.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that on April 22, 1995,

claimant sustained a compensable left knee injury while working

for Goodman Hardware Glass.   Claimant came under the care of Dr.

David A. Felder, Jr., who performed arthroscopic surgery on

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
claimant's left knee in May 1995 and again in February 1996.

     On April 11, 1997, claimant came under the care of Dr.

George A. Godette.   On that date, claimant reported complaints of

left knee, left hip, and right knee pain to Dr. Godette. 1   Dr.

Godette eventually diagnosed claimant as suffering from a medial

meniscus tear of the right knee and performed arthroscopic

surgery on that knee in September 1997.

     In his September 18, 1997 office notes, Dr. Godette

documented his conversation with claimant's rehabilitation

counselor, who inquired whether there was a causal relationship

between claimant's right knee condition and his compensable left

knee injury.   Dr. Godette wrote that, "The patient seems to think

so, but I have no proof either way."
     On November 4, 1997, claimant's counsel posed the following

written question to Dr. Godette:
          More probably than not, would it be your
          opinion that the claimant's right knee
          condition is a compensable consequence to his
          left knee injury of April 22, 1995?


Dr. Godette wrote his initials on the blank line next to the

"Yes" response.

     In his December 16, 1997 deposition testimony, Dr. Godette

admitted that claimant's right knee symptoms could have developed

from a number of different causes.     Dr. Godette testified that he

based his affirmative response to claimant's counsel's question
     1
      The medical records generated between April 22, 1995 and
April 10, 1997 contain no reference to right knee pain.




                               - 2 -
upon claimant's statement that he thought his right knee

condition was work-related.   Dr. Godette acknowledged that any

opinion he might give that the right knee condition was causally

related to the left knee injury would be based upon claimant's

statements to him.   In essence, Dr. Godette stated that if

claimant said his right knee condition was work-related and he

had no reason not to believe claimant, then "the scales are

tipped in favor of, yes, this is a work-related injury or at

least has something to do with this injury from work."
     Based upon this record, the commission held that claimant

failed to prove that his right knee condition was a compensable

consequence of his left knee injury.   In so ruling, the

commission, quoting the deputy commissioner, noted that, "'At no

time was Dr. Godette able to explain the role the left knee

injury or its treatment had in generating the right knee

symptoms.'"   The commission found that "Dr. Godette's response to

the specific question of the rehabilitation specialist - that he

had no proof either way - accurately described his opinion."   The

commission concluded that "[a]lthough the claimant believed that

there was a causation, the medical evidence is speculative."

     In Virginia, "[t]he doctrine of compensable consequences is

well established and has been in existence for many years."

Williams Indus., Inc. v. Wagoner, 24 Va. App. 181, 186, 480

S.E.2d 788, 790 (1997).
          This doctrine, also known as the chain of
          causation rule, provides that "'where the
          chain of causation from the original


                               - 3 -
            industrial injury to the condition for which
            compensation is sought is direct, and not
            interrupted by any intervening cause
            attributable to the [employee's] own
            intentional conduct, then the subsequent
            [condition] should be compensable.'"


Food Distributors v. Estate of Ball, 24 Va. App. 692, 697, 485

S.E.2d 155, 158 (1997) (quoting Leadbetter, Inc. v. Penkalski, 21

Va. App. 427, 432, 464 S.E.2d 554, 556 (1995)) (other citation

omitted).   Unless we can say as a matter of law that claimant's

evidence sustained his burden of proof, the commission's findings

are binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     As fact finder, the commission was entitled to weigh the

medical evidence and to give greater weight to Dr. Godette's

September 18, 1997 statement to the rehabilitation counselor than

to his November 4, 1997 response to claimant's counsel's written

question.   In light of Dr. Godette's September 18, 1997

statement; his admission that claimant's right knee symptoms

could have developed from a number of different causes; and his

acknowledgment that any opinion on causation that he rendered

would be based upon claimant's belief in a causal connection, the

commission was entitled to conclude that the medical evidence

failed to prove a causal connection between claimant's

compensable left knee injury and his right knee condition.

"Medical evidence is not necessarily conclusive, but is subject

to the commission's consideration and weighing."     Hungerford

Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213,



                                - 4 -
215 (1991).

     Because the medical evidence was subject to the commission's

factual determination, we cannot find as a matter of law that the

evidence proved that claimant's right knee condition was a

compensable consequence of his left knee injury.   Accordingly, we

affirm the commission's decision.

                                                         Affirmed.




                              - 5 -